PER CURIAM:
Lawrence Verline Wilder, Sr., appeals the district court’s order dismissing his action seeking relief under the Freedom of Information Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wilder v. Director of the Office of Pers. Mgmt., No. 1:06-cv-03462-JFM (D.Md. Jan. 17, 2007). We dispense with oral argument because *58the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.